United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40641
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUVENTINO IVAN ALVARADO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-333-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Juventino Ivan Alvarado appeals the sentence he received

upon his conviction of possessing cocaine with intent to

distribute it, in violation of 21 U.S.C. § 841(a)(1).

     Alvarado contends that the district court erred by not

applying the safety-valve provision of U.S.S.G. § 5C1.2,

rather than sentencing him to the mandatory minimum provided by

21 U.S.C. § 841(b)(1)(A).    Alvarado is not entitled to relief

because he has not shown that the district court was clearly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40641
                               -2-

erroneous in finding that he failed to provide truthful relevant

information to the Government.   See United States v. Miller,

179 F.3d 961, 964-65 (5th Cir. 1999).

     AFFIRMED.